People v Paredes (2017 NY Slip Op 00553)





People v Paredes


2017 NY Slip Op 00553


Decided on January 26, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2017

Acosta, J.P., Mazzarelli, Feinman, Webber, JJ.


2876 99027/14

[*1]The People of the State of New York, Respondent,
vJulio Paredes, Defendant-Appellant.


The Legal Aid Society, New York (Seymour W. James, Jr. of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Paul A. Andersen of counsel), for respondent.

Order, Supreme Court, Bronx County (Joseph J. Dawson, J.), entered August 6, 2014, which adjudicated defendant a level three predicate sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant's prior felony sex crime conviction automatically resulted in an override to risk level three (see People v Howard, 27 NY3d 337, 342 [2016]). Accordingly, defendant qualifies as a level three offender independently of any point assessments. In any event, defendant's challenges to particular point assessments are unavailing. The court also providently exercised its discretion when it declined to grant a downward departure
(see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant were insufficiently substantiated and were outweighed by the seriousness of the underlying crime and defendant's prior felony conviction of a sex offense.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 26, 2017
CLERK